OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 20, 1971, under the name of Enrico James Constantino II.
In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the referee to whom the issues were referred for hearing and report.
The respondent was convicted of attempted promoting gambling in the first degree, a class A misdemeanor (see Penal Law, §§ 110.00, 225.10, subd 2). The respondent was sentenced to a conditional discharge, with the additional condition that he attend Gamblers Anonymous and refrain from associating with any gamblers. The referee sustained the charges.
*249After reviewing the record, we are in full agreement with the report of the referee. Petitioner’s motion to confirm the referee’s report is granted.
In determining an appropriate measure of discipline to be imposed we are mindful of the fact that respondent was punished for his misconduct and that respondent relied on the advice of a friend in an investment of money; that respondent attempted to withdraw from the involvement within 24 to 48 hours when he realized that, as a lawyer, he should not be involved in this activity; that respondent was threatened and feared that his wife and children would be harmed. The respondent is highly respected in the legal profession and has enjoyed a previously unblemished record.
Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.